Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	On 21 December 2021 an Electronic Terminal Disclaimer was filed and approved with regards to conflicting U.S. Patent No. 10,694,385. The issue of Double Patenting has been resolved.
	The prior art of record does not teach the secure modem subsystem connecting to the secure execution environment, the secure memory partition accessible only from the secure execution environment, and the modem control link to connect securely to the network service controller through a second control channel.
	United States Patent No.: US 8,453,227 B2 (Aiello et al.) and United states Patent Application Publication No.: US 2009/0298478 A1 (Tyhurst et al.) show methods of managing a similar environment but do not individually antedate or in combination with the other art of record render obvious the claimed invention.
	Claims 2-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434